Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 22, 2017                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

  155457                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  ALLAN ROOKS,                                                                                       Elizabeth T. Clement,
           Plaintiff,                                                                                                 Justices

  v                                                                 SC: 155457
                                                                    COA: 328561
                                                                    Macomb CC: 2013-001697-NO
  ANDOVER HEIGHTS CONDOMINIUM
  ASSOCIATION,
           Defendant/
           Third-Party Plaintiff-Appellant,
  and
  JOHNNIES CONCRETE REPLACEMENT, INC.,
            Third-Party Defendant-Appellee.

  __________________________________________/

         On order of the Court, the stipulation signed by counsel for the parties agreeing to
  the dismissal of this application for leave to appeal is considered, and the application for
  leave to appeal is DISMISSED with prejudice and without costs.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 22, 2017
           t1121
                                                                               Clerk